Citation Nr: 1131474	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for L5-S1 facet articulation, claimed as back pain, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to an increased rating for L5-S1 facet articulation.

The Veteran testified before the undersigned Acting Veterans Law Judge at a video conference hearing in April 2008.  A transcript of those proceedings is of record.

In March 2010, this matter was previously remanded by the Board for further development.  The March 2010 remand included directed that a statement of the case be issued with regard to the effective date to be assigned for the grant of dependency benefits to the Veteran's son, E.G.S.  An earlier effective date was granted in a June 2010 rating decision; thus, this issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the post-service VA and private treatment records associated in the claims file pertain only to treatment received by the Veteran through September 2008.  On remand, VA should contact the Veteran and request that he identify the names and addresses of any VA or private medical facilities that have rendered treatment for his low back disability.  Thereafter, efforts should be made to obtain any additional VA or private treatment records identified by the Veteran.

In its March 2010 remand, the Board directed that the Veteran be afforded neurological and orthopedic VA examinations.  The examiner was requested
 to provide an opinion as to whether it is possible to separate the symptoms associated with the Veteran's nonservice-connected residuals of work-related injuries from those attributable to his service-connected low back disability.  In citing the case of Mittleider v. West, 11 Vet. App. 181 (1998), the Board reminded the examiner that, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected one, the reasonable doubt doctrine applies and dictates that all symptoms be attributed to the Veteran's service-connected disability.  Nonetheless, the examiner did not provide the requested opinion in his June 2011 report.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  In such situations, the Board must remand the matter back for compliance with the remand's instructions.  Under the circumstances, this matter must be remanded once again to the RO to obtain an addendum opinion from the same VA examiner who performed the June 2011 neurological and orthopedic examinations.  If the same VA examiner is unavailable, then the Veteran should be scheduled for a new VA examination with an orthopedic spine surgeon or neurosurgeon, to be performed in a manner consistent with the instructions set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran, from the VA Connecticut Healthcare System, since September 3, 2008.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim remaining on appeal that is not already of record.  Specifically request that the Veteran identify healthcare providers who have treated him for his service-connected low back disability, since April 2005.  The Veteran should be notified that he may submit this evidence in support of his claim.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, furnish the claims file to the June 2011 VA examiner, if available, for review and to provide an addendum opinion as to whether it is possible to separate symptoms of the Veteran's nonservice-connected residuals of his work-related injuries from those attributable to his service-connected low back disability.

If the examiner is able to differentiate the symptoms attributable to the Veteran's work-related injuries from those attributable to his service-connected low back disability, then the examiner should identify in the addendum report those symptoms that are attributable to the Veteran's service-connected low back disability.  If, however, the examiner is unable to differentiate the Veteran's symptoms, then the examiner should so state.

4.  If the June 2011 VA examiner is unavailable, then schedule the Veteran for new VA neurological and orthopedic examinations with an orthopedic spine surgeon or a neurosurgeon.  The neurological component of the examination should be conducted first, and if the neurological and orthopedic components of the examination are being performed by separate VA examiners, that examination report should be made available to the VA examiner performing the orthopedic portion of the examination in conjunction with his/her examination of the Veteran.

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Each examiner should set forth all examination findings, together with the complete rationale for the comments expressed, in a printed report.

The neurological examiner should determine if any of the Veteran's neurological symptomatology is medically related to, or is a progression of, his service-connected low back disability and should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back disability.  The examiner should also comment on the frequency and duration of any incapacitating episodes (episodes of signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, if any).  The examiner should comment on the chronicity of the symptoms, whether such symptoms are constant, or nearly constant, and the effect of such symptoms on the Veteran's daily life and economic adaptability.

The orthopedic examiner should conduct range of motion testing of the thoracolumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected low back disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should comment on the effect of such symptoms on the Veteran's daily life and economic adaptability.

Considering all neurological and orthopedic examination findings, the orthopedic examiner should also ascertain the extent of impairment attributable to the Veteran's service-connected low back disability, particularly with respect to locomotion and any possible loss of use of any extremity.  The examiner should report whether the Veteran has lost the use of his lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  (The term "preclude locomotion" means a necessity for regular and constant use of braces, crutches, canes, or a wheelchair as a normal mode of locomotion, although occasional locomotion by other methods may be possible.)

The orthopedic examiner should also specifically indicate whether there is any ankylosis of the spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis (specifically whether the entire, or the entire thoracolumbar, spine is ankylosed).

If a diagnosis of intervertebral disc syndrome (IVDS) is confirmed on neurologic examination and found to be medically related to the Veteran's service-connected back disability, the orthopedic examiner should also render findings particularly responsive to the criteria for rating IVDS.  The examiner should comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his low back disability, the examiner should indicate whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least 4 weeks, but less than 6 weeks, or (b) at least 6 weeks.

The examiner(s) should offer an opinion as to whether it is possible to separate symptoms of the Veteran's non-service-connected residuals of job-related injuries from those of his service-connected low back disability.  See Mittleider, 11 Vet. App. 181 (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected one, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  The examiner(s) should identify those symptoms that are attributable to the Veteran's service-connected low back disability.  If, however, the examiner(s) is unable to differentiate the Veteran's symptoms, then the examiner(s) should so state.

The examiner(s) should set forth all examination findings, along with a complete rationale for the conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner(s) should state the reason(s) why.

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

7.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the higher rating claim.  If the Veteran fails, without good cause, to report to any scheduled VA examination(s), the VA should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. Otherwise, adjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include all applicable diagnostic codes under 38 C.F.R. §§ 4.71a and 4.124a, and consideration as to whether: (1) a separate rating for any neurological problems, pursuant to Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), (2) "staged rating," pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), and (3) referral for an extraschedular rating, under the provisions of 38 C.F.R. § 3.321(b) (2010), is warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


